On Rehearing
CATES, Judge.
Counsel for Pierson raises the point that the statement of facts in the original opinion is not in all details supported by the-record.
Allen, the accomplice, on redirect, testified he saw the officers bring Pierson to the-still after his arrest. Pie also testified that the black Ford pick-up truck the sheriff drove to the still was the same truck Pier-*349son had used to haul fuel oil. The sheriff saw Pierson in custody at the still; going-back along the entrance road to a house located toward the still site from a fork in the road, he found a black pick-up truck which he drove to the still. Mr. Dickinson, in describing the road, was asked, “Did that road go anywhere except to that still?” “No, only a little turn-off place going to the house occupied by the two operators of the still,” was his reply.
Accordingly, we feel warranted from the foregoing recital in viewing the evidence in the light of those inferences most favorable to the verdict. We consider our statement in the foregoing opinion as being a reasonable conclusion from the evidence as the jury must have taken it.
Application overruled.